Citation Nr: 1428256	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-08 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity.

2. Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 20 percent for a chronic low back syndrome.

4.  Entitlement to a rating in excess of 50 percent for bilateral varicose veins.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

6.  Entitlement to a total disability rating due to individual unemployability.  


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a June 2012 videoconference hearing before the undersigned.  Unfortunately, VA was unable to produce a transcript of those proceedings.  The Veteran was informed of this fact, and on multiple occasions has waived his right to a new hearing.  38 C.F.R. § 20.717 (2013).  The Board has reviewed all relevant documents in the Veterans Benefits Management System and Virtual VA paperless files in its consideration of the appeal.

The issue whether new and material evidence has been received with regard to a claim for entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected physical disabilities, has been raised by the record and in testimony but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran asserted in July 2013 that his medical and psychiatric records from the South Carolina Department of Corrections, for the period of 1996 through 2013, were "very important to [his] claim," and "of the utmost importance."  As such, VA should assist the Veteran in obtaining these records.  38 C.F.R. § 3.159(c) (2013). 

Although no transcript of the testimony from the June 2012 hearing is available notes taken by the undersigned show, and the appellant in subsequent written statements has alleged, that he has experienced a significant worsening of all of the disabilities at issue since his last examination in October 2010.  As such, new examinations by physicians are warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a new VA examination is warranted where there is evidence that the condition has worsened since the last examination).

The Board advises, however, that in ordering these examinations the RO must note that the Veteran is currently incarcerated.  Information on the website maintained by the South Carolina Department of Corrections suggests that he may be released in January 2015.  While the RO may need to wait until the appellant is released from custody, the RO is also reminded that VA's duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the RO should explore the possibility of having his correctional institution conduct any necessary examination.  As noted below, all examinations must be conducted by physicians.

The Veteran has indicated that he is unemployed due to his service-connected disabilities, and thus the issue of entitlement to a total disability rating due to individual unemployability is raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This issue is inextricably intertwined with the claims for increased ratings.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any non-VA medical providers who have treated him for his claimed conditions, to include records from the South Carolina Department of Corrections.

After the Veteran has signed the appropriate releases, any and all records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, consistent with VA's duty to tailor its assistance to meet the peculiar circumstances of the appellant's confinement, the RO must schedule the Veteran for appropriate examinations by physicians.  The examiners are to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and each examiner must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for rating orthopedic and neurologic disabilities the appropriate physician examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

Further, in accordance with the latest worksheet for rating varicose veins, the appropriate physician examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address with careful attention paid to the correct address given that the potential exists that the appellant may be in the process of transitioning from a period of incarceration.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

